[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff CT Page 1272 suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:    $23,628.47
Non-economic:    ___None__
Total:    $23,628.47
     Percentage of Negligence of: Plaintiff:       0%
                       Defendant:    ___100%__ Total:      100%
Therefore, judgment may enter for the plaintiff and against the defendant, David Ellison, in the sum of $23,628.47, plus court costs.
It is further adjudged that the defendant pay to the plaintiff the weekly sum of $25.00 toward the total sum due beginning February 1, 2000, and weekly thereafter until the full sum set out above is paid.
Kremski, J.T.R.